IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1059
                                Filed May 11, 2022


CHRISTOPHER WILLIAM SMEAD,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Christopher L.

Bruns, Judge.



      Christopher Smead appeals the summary dismissal of his application for

postconviction relief. AFFIRMED.




      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee State.




      Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                           2


BOWER, Chief Judge.

       In January 2014, Christopher Smead pleaded guilty to third-degree sexual

abuse and was sentenced to a ten-year suspended sentence, three years of

supervised probation, and a lifetime special sentence under Iowa Code section

903B.1 (2014). Smead did not appeal. Thus, his conviction became final in 2014.

       In 2020, Smead filed an application for postconviction relief (PCR),

asserting he was not adequately represented at his plea proceeding and he would

not have accepted the plea had he been informed of the lifetime parole component

of his sentence. Smead alleged he learned of the lifetime special sentence two

weeks before filing the PCR application.

       The State filed a motion for summary dismissal, asserting the claim was

time-barred by the three-year limitation period of Iowa Code section 822.3 and

“[t]he record reflects that Mr. Smead was aware of the lifetime parole requirement

at the time he entered his plea.” The State later filed a motion for summary

judgment with supporting documents: the guilty plea, the transcript of plea and

sentencing, and the sentencing order. The State asserted Smead was informed

about the lifetime special sentence both orally and in writing and his application

failed to assert any ground of fact or law that could not have been raised within the

applicable limitations period.

       In resistance, Smead filed an affidavit, which states in part:

               Based on the limited discussion I had with counsel before I
       entered the plea I did not understand that the sentence for the
       offense of conviction, sexual abuse in the third degree, carries a
       sentence of lifetime parole after the regular sentence is discharged.
       I don’t recall that judge said anything about lifetime parole during the
       plea/sentencing hearing, and I was not otherwise aware of that
       requirement.
                                         3



       After a hearing, the district court determined summary dismissal pursuant

to Iowa Code section 822.6 was warranted because Smead was undisputedly

informed of the special sentence and the lifetime-sentence component of his

sentence could have been discovered within the limitations period.         Smead

appeals.

       Because the district court correctly ruled Smead has not established a

viable exception to overcome the three-year limitations period, the application is

time-barred. See Iowa Code § 822.3 (containing an exception for grounds of “fact

or law that could not have been raised within the applicable time period” (emphasis

added)); see also Quinn v. State, 954 N.W.2d 75, 76–77 (Iowa Ct. App. 2020)

(concluding the statute of limitations cannot be avoided where the evidence put

forward to support a claim “was available to the applicant or could have been

discovered with due diligence within the limitations period”).

       We affirm. See Iowa Ct. R. 21.26(1)(a), (e).

       AFFIRMED.